1

2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA

10
                                                                Case No.: 16cv1736-JLS (BLM)
11   DAVID VINCENT CARSON,

12                                             Plaintiff,       ORDER RESETTING PRETRIAL
                                                                DEADLINES
13   v.

14   F. MARTINEZ, et al.,

15                                          Defendants.
16

17

18

19

20          On January 31, 2019, Defendants filed an Ex Parte Application to Modify Scheduling Order

21   by Vacating Pretrial Dates. ECF No. 75. Defendants sought to vacate the remaining pretrial

22   dates in light of the then pending motion for summary judgment [see ECF No. 63] and Mandatory

23   Settlement Conference scheduled for May 1, 2019. Id. at 1. Defendants stated that there was

24   good cause for their request because the “case [wa]s not fully at issue due to Defendants’

25   pending summary-judgment motion” and that “[i]t would be difficult to prepare [for the

26   remaining pretrial events] without knowing which claims, Defendants, evidence, and legal issues

27   [we]re still at issue.” Id. at 2.

28          On February 1, 2019, the Court issued an order granting Defendants’ request and vacated

                                                            1
                                                                                        16cv1736-JLS (BLM)
1    the remaining pretrial deadlines for pretrial disclosures, memoranda of contentions of fact and

2    law, meeting and conferring, preparing and exchanging the draft pretrial conference order,

3    lodging the final pretrial conference order, and the final pretrial conference.     ECF No. 76.

4    Defendants were ordered to contact Judge Major’s chambers after the Court’s ruling on the

5    motion summary judgment [ECF No. 63] so that the Court could reset the remaining deadlines.

6    Id. On September 3, 2019, the Court granted in part and denied in part Defendants’ motion for

7    summary judgment. ECF No. 91. In light of Judge Sammartino’s order, the Court resets the

8    remaining pretrial deadlines as follows:

9           1.     Counsel shall file their Memoranda of Contentions of Fact and Law and take any

10   other action required by Local Rule 16.1(f)(2) by November 21, 2019.

11          2.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R. Civ. P.

12   26(a)(3) by November 21, 2019. Failure to comply with these disclosure requirements could

13   result in evidence preclusion or other sanctions under Fed. R. Civ. P. 37.

14          3.     Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by

15   November 29, 2019.         At this meeting, counsel shall discuss and attempt to enter into

16   stipulations and agreements resulting in simplification of the triable issues. Counsel shall

17   exchange copies and/or display all exhibits other than those to be used for impeachment. The

18   exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall note any

19   objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ. P. 26(a)(3).

20   Counsel shall cooperate in the preparation of the proposed pretrial conference order.

21          4.     Counsel for plaintiff will be responsible for preparing the pretrial order and

22   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By December 5, 2019,

23   plaintiff’s counsel must provide opposing counsel with the proposed pretrial order for review and

24   approval. Opposing counsel must communicate promptly with plaintiff’s attorney concerning

25   any objections to form or content of the pretrial order, and both parties shall attempt promptly

26   to resolve their differences, if any, concerning the order.

27          5.     The Proposed Final Pretrial Conference Order, including objections to any other

28   parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and lodged with

                                                      2
                                                                                    16cv1736-JLS (BLM)
1    the assigned district judge by December 12, 2019, and shall be in the form prescribed in and

2    comply with Local Rule 16.1(f)(6).

3          6.     The final Pretrial Conference is scheduled on the calendar of the Honorable Janis

4    L. Sammartino on December 19, 2019 at 1:30 p.m.

5          IT IS SO ORDERED.

6    Dated: 9/18/2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
                                                                                  16cv1736-JLS (BLM)
